Citation Nr: 1810185	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  02-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability on an extraschedular basis prior to November 8, 2002.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to February 1961 and from October 1961 to October 1963 with additional service in the Oklahoma National Guard from October 1963 to September 1966.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied a TDIU.

The Veteran and Appellant testified at a Travel Board hearing in October 2006.  A transcript of the hearing is of record.

In December 2010, the Board denied an effective date earlier than March 9, 2001 for a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2011, the Court vacated the Board decision and remanded the claim for compliance with the instructions in a Joint Motion for Remand (JMR).

In an April 2013 rating decision, the RO granted a TDIU effective December 17, 2012, and the Veteran expressed timely disagreement with the effective date.  In a November 2015 decision, the Board granted entitlement to a TDIU effective July 31, 2009.  The Veteran appealed that decision to the Court, which in September 2016 issued an order partially vacating and remanding the Board decision to the extent that it denied Appellant's claim for a TDIU prior to July 31, 2009.

In a November 2017 rating decision, the RO granted an earlier effective date of November 8, 2002, for the award of a TDIU.  The Appellant expressed timely disagreement with that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The schedular criteria set forth in 38 C.F.R. § 4.16(a) were not met for the period prior to November 8, 2002.  If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU must be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary for Benefits or by the Director of the Compensation Service.  In this case, there is evidence in the file suggesting that the Veteran may not have been able to secure or follow a substantially gainful occupation prior to November 8, 2002.  Therefore, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to a TDIU prior to November 8, 2002, to the Director of the Compensation Service, for consideration on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

